DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                  FRENCH RIVIERA IMPORTS, INC.,
                            Appellant,

                                     v.

        WOODFIELD REGENCY, INC., and REGENCY COURT
         (WOODFIELD) MERCHANTS ASSOCIATION, INC.,
                        Appellees.

                              No. 4D18-2193

                              [April 25, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Meenu      Sasser,     Judge;    L.T.    Case     No.
502012CA009869XXXXMB.

  Dennis S. Lefkowitz, Boca Raton, for appellant.

  Michael L. Grant and Richard B. Warren of Warren & Grant, P.A., Palm
Beach Gardens, for appellee Woodfield Regency, Inc.

PER CURIAM.

  Affirmed.

GERBER, C.J., CONNER, J., and METZGER, ELIZABETH, Associate Judge,
concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.